Matter of Jewel M. (Crystal V.) (2016 NY Slip Op 01125)





Matter of Jewel M. (Crystal V.)


2016 NY Slip Op 01125


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


238 237

[*1]In re Jewel M., and Others, Children Under Eighteen Years of Age, etc.,
andCrystal ., Respondent-Appellant, Administration for Children's Services Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the children.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about July 15, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about January 30, 2014, which found that respondent mother neglected her five children, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
According the greatest respect to the court's credibility findings, we find that a preponderance of the evidence establishes that the children were neglected since respondent's mental condition placed them at imminent risk of harm (Family Court Act § 1012; Matter of Irene O., 38 NY2d 776 [1975]; Matter of Devin M. [Margaret W.], 119 AD3d 435, 436 [1st Dept 2014]). Respondent's failure to provide adequate education for her school-aged children is another basis for a finding of neglect (Matter of William AA., 24 AD3d 1125 [3d Dept 2005], lv denied 6 NY3d 711 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK